DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “below a center of gravity of an upper body portion of a passenger.” The limitation is indefinite as the center of gravity of an upper body potion of a passenger is not a definite location as the size of a passenger may vary. Further, as the claim attempts to claim part of the passenger itself, which is addressed below as rejected under 35 U.S.C. 101.
Claim 7 recites “located above a center of gravity of the head of a passenger.” The limitation is indefinite as the center of gravity of the head of a passenger of a passenger is not a definite location as the size of a passenger may vary. Further, as the claim attempts to claim part of the passenger itself, which is addressed below as rejected under 35 U.S.C. 101.
Claim 7 recites the limitation "the head of a passenger" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “located above the head of a passenger without vertically overlapping the head of the passenger.” The limitation is indefinite as the head of the passenger is not a definite location as the size of a passenger may vary. Further, as the claim attempts to claim part of the passenger itself, which is addressed below as rejected under 35 U.S.C. 101.
Claim 8 recites the limitation "the head of a passenger" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “extend above a center of gravity of the head of a passenger.” The limitation is indefinite as the center of gravity of an upper body potion of a passenger is not a definite location as the size of a passenger may vary. Further, as the claim attempts to claim part of the passenger itself, which is addressed below as rejected under 35 U.S.C. 101.
Claim 9 recites the limitation "the head of a passenger" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “to extend the first or second chamber in a direction substantially parallel to the first or second chamber.” The language is indefinite as in the phrasing it seems the limitation is to how the chambers extend. Examiner suggests changing to --to extend in a direction substantially parallel to the first or second chamber--.
Claim 15 claims “the tether” and then further claims that the singular “tether” includes a first and second tether. The Examiner suggest changing the language to indicate that “the tether” from claim 11 is --one of more tethers--.
Claim 16 recites the limitation "the vehicle body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 5-9 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
In claims 5-9, each claim has structure/limitation related to a body portion of a passenger, thus positively reciting a human body part. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10, 11, 14, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 10,688,955 to Shin et al. (hereinafter Shin).
Regarding claim 1, Shin discloses a roof (R) mounted airbag  (see Figures 4-6) comprising: a fixed chamber (10) having a first inner space and an upper portion fixed to a roof (R) of a vehicle and configured to expand downward when gas is supplied into the first inner space (see Figures 4-6); a first chamber (22) connected to the fixed chamber, having a second inner space connected to the first inner space of the fixed chamber (see Figures 4-6), and configured to expand downward when the gas is supplied into the second inner space from the first inner space of the fixed chamber; and a second chamber (24) connected to the fixed chamber and spaced apart from the first chamber, (see Figures 4-6) having a third inner space connected to the first inner space of the fixed chamber, and configured to expand downward when the gas is supplied into the third inner space from the first inner space of the fixed chamber (see Figures 4-6).
Regarding claim 2, Shin discloses the first (22) and second chambers (24) are spaced apart from each other and configured, when the gas is supplied thereto, to expand such that a distance between the first and second chambers is gradually increased as extending away from the fixed chamber (see deployed state in Figures 4-6).
	Regarding claim 3, Shin discloses the first (22) and second chambers (24) are configured, when the gas is supplied thereto, to inclinedly extend in opposite directions, respectively (upper sections of 22 and 24 are inclined away from each other).
Regarding claim 4, Shin discloses the first (22) or second chamber (24) is configured to be turned or bent with respect to the fixed chamber when an external pressure is applied to the first or second chamber in an expanded state. Regarding the limitation of “to be turned or bent with respect to the fixed chamber when an external pressure is applied” is functional language. “Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).Shin discloses the structural limitations, and also discloses that the lower chambers 22 and 24 can be bent (see col. 7, lines 15-25).
Regarding claim 5, Shin discloses the first (22) or second chamber (24) is configured, when the gas is supplied thereto, to expand toward a front of a passenger, and has a curved shape protruding toward the passenger when expanded (see curved shape in Figure 6).
Regarding claim 6, Shin discloses an end of the first or second chamber is, when expanded, located below a center of gravity of an upper body portion of a passenger (see bottom ends of 22 and 24 are below the possible center of gravity of an upper body portion).
Regarding claim 10, Shin discloses a tether (30) having a first end connected to the fixed chamber (bottom of 10 in Figures 4-6) and a second end coupled to the first or second chamber (300 connects at bottom of 22 and 24, see Figures 4-6), and configured to extend the first or second chamber in a direction substantially parallel to the first or second chamber (ends of tether 30 run parallel to ends of 22 and 24 in Figure 4, and runs substantially parallel to the bottom of 22 and 24 in Figures 5 and 6). 
Regarding claim 11, Shin discloses a roof (R) mounted airbag  (see Figures 4-6) comprising: a fixed chamber (10) having a first inner space and an upper portion fixed to a roof (R) of a vehicle and configured to expand downward when gas is supplied into the first inner space (see Figures 4-6); a first chamber (22) connected to the fixed chamber, having a second inner space connected to the first inner space of the fixed chamber (see Figures 4-6), and configured to expand downward when the gas is supplied into the second inner space from the first inner space of the fixed chamber; and a second chamber (24) connected to the fixed chamber and spaced apart from the first chamber, (see Figures 4-6) having a third inner space connected to the first inner space of the fixed chamber, and configured to expand downward when the gas is supplied into the third inner space from the first inner space of the fixed chamber (see Figures 4-6); and a tether (30) connected to the first or second chamber (see Figures 4-6) to restrain turning thereof (see col. 7, lines 15-25).
Regarding claim 14, Shin discloses the tether (30) is coupled to a downwards extended end of the first or second chamber (see Figures 4-6).
Regarding claim 16, Shin discloses a tether (30) having a first end connected to the fixed chamber (bottom of 10 in Figures 4-6) and a second end coupled to the first or second chamber (300 connects at bottom of 22 and 24, see Figures 4-6).
Regarding claim 17, Shin discloses the tether (30) extends from an outside of the first or second chamber (see 30 attached to outside),  and is arranged at a side of the first or second chamber (30 extends along one side of the chambers 22 and 24).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shin.
Regarding claims 7 -9, Shin is discussed above including the features of a fixed chamber 10, a first chamber 22, and a second chamber 24, and further discloses a surface on 22 and 24 for landing the head of a passenger (see Figure 4). Shin does not explicitly disclose that the fixed chamber is located above a center of gravity of the head of a passenger, is located above the head of a passenger without vertically overlapping the head, or that the first or second chamber extends above a center of gravity of the head of the passenger. Shin does not discuss the configuration of the chambers in relation to the height or size of the occupants.
However, in looking at Figures 4-6 of Shin, it could be seen that these limitations could be met, if the size of the occupant in the drawings were to change. With a shorter occupant, the fixed chamber could be located above a center of gravity of the head, could be located above the head of the passenger without overlapping, and the first or second chamber could extend above a center of gravity of the head of the passenger. 
Therefore, it would have been obvious to one having ordinary skill in the art before the time of filing of the claimed invention that the fixed chamber is located above a center of gravity of the head of a passenger, is located above the head of a passenger without overlapping, and that the first or second chamber extend above a center of gravity of the head of the passenger in the case where there is a shorter passenger or an out of position passenger. The results would have been predictable to one of ordinary skill in the art.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of WIPO publication WO 2019/008074 to Ostling et al. (hereinafter Ostling; reference below are to the corresponding US Patent 11,273,786).
Shin is discussed above, and discloses having a fixed chamber, a first chamber,  a second chamber, and a tether. Shin does not disclose a first end of the tether is coupled to the first chamber, and a second end of the tether is coupled to the second chamber. 
However, Ostling discloses having two gas spaces (G1 and G2) configured to protect a front and rear passenger. Ostling discloses using a tether (49) connected to each space (see Figure 7) to help position the inflatable device (20) correctly when it is deployed (see col. 4, lines 46-48).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to have used a tether between each of the chambers as disclosed in Ostling on the airbag system of Shin in order to help position them correctly when they are deployed. The results would have been predictable to one of ordinary skill in the art.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevant prior art is cited on the attached PTO-892 and includes the applied references and other prior art.  The references are all drawn to overhead airbags and tethers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tiffany L. Webb whose telephone number is (571)272-3950. The examiner can normally be reached M-F: 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.L.W./Examiner, Art Unit 3616                                                                                                                                                                                             

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616